Wells, J.
These proceedings, to procure the sale of land for payment of money due the petitioner for labor upon the buildings thereon, require for their maintenance that there should have been a previous valid lien therefor. Such'a lien is an interest in the estate, and attaches to the legal title. It can be established only in the manner authorized by the statute; which requires an agreement or consent, express or implied, on the part of the owner whose interest in the land is sought to be charged with the lien. Francis v. Sayles, 101 Mass. 435.
In this case, the respondents Frederick and Lemuel Clapp were the owners of the land at the time the work was performed. They made no agreement and gave no consent that would charge their interest in the land with any liability for erections made upon it. Their contract for a sale of the land to Fessenden, notice that he intended to build upon it, and knowledge of the progress of the work, charged them with no responsibility for it to anyone. Wells v. Banister, 4 Mass. 514. Tripp v. Hathaway, 15 Pick. 47. Stone v. Crocker, 19 Pick. 292.
The agreement of Quirk, who hired the petitioner, with Fessenden, would have been sufficient to create a lien, if Fessenden had been the owner of any estate in the land. Mulrey v. Barrow, 11 Allen, 152. But he was not. He could not charge the *231building with a lien, because he was not the owner of it. Poor v. Oakman, 104 Mass. 309. If he had had an interest in the building as personal property, the hen would not have attached; because his interest in the land, being that of a tenant at will only, could not be sold so as to make the hen effectual. Belding v. Cushing, 1 Gray, 576. The “ estate, less than a fee simple, in the land,” intended by the Gen. Sts. c. 150, § 33, must be such an interest as can be conveyed to and held by the purchaser, upon a sale by the sheriff. §§ 21-24. The statutes do not contemplate any severance of the building, or a sale of it, or of any interest in it, separate from an interest of the owner in the land itself.
Fessenden’s contract, for the purchase and future conveyance to him of the land, is not such an interest as enabled him to charge the land with a hen; Metcalf v. Hunnewell, 1 Gray, 297; Peabody v. Eastern Methodist Society, 5 Allen, 540 ; although subsequently, after the work was completed, he became, in pursuance thereof, the owner of .the fee. Howard v. Veazie, 3 Gray, 233. To create a vahd hen requires that the person, whose agreement or consent is necessary for that purpose, should have the capacity to confer that right, at the time of such agreement or consent. Donahy v. Clapp, 12 Cush. 440. Metcalf v. Hunnewell, 1 Gray, 297. The subsequent conveyance was not the enlargement of an estate or interest to which the hen had already attached. It was a new title; and there is no estoppel by which .hat newly acquired title will enure to the support of the interest which the petitioner claims and can derive only by force of the statute. Howard v. Veazie, 3 Gray, 233. Kirby v. Tead, 13 Met. 149. In this connection it is significant that the St. of 1851, c. 343, provided for a hen in favor of any person who should actually perform labor upon a building, by virtue of any contract with one who had contracted with the owner “ for the purchase of the land for the purpose of (erecting and) building thereon.” This statute was expressly repealed at the time of the adoption of the General Statutes; and the terms of the General Statutes upon this subject, as well as those of the previous St. of 1855, c. 431, cannot, by any fair interpretation, be extended to a case where the owner has given no authority to procure labor or furnish ma* *232fcerials in his behalf, except such as would result from a contract to sell the land to one who purchases with the expectation and purpose to build upon the land before taking his deed.
It follows, that the lien in this case cannot be sustained; and the judgment for the respondents in the court below is therefore

Affirmed.